     Case 1:19-cv-00529-DAD-JDP Document 30 Filed 04/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                          FRESNO DIVISION
11

12
     ETUATE SEKONA,                                       1:19-cv-00529-DAD-JDP (PC)
13
                                             Plaintiff, ORDER GRANTING DEFENDANT M.
14                                                      FRANCIS’S APPLICATION FOR
                    v.                                  EXTENSION OF DISCOVERY RESPONSE
15                                                      TIME
16   M. FRANCIS, et al.,                                  ECF No. 27
17                                       Defendants. ORDER GRANTING DEFENDANT
                                                     NEGRE’S REQUEST FOR AN
18                                                   EXTENSION OF TIME TO SERVE
                                                     RESPONSES
19
                                                          ECF No. 29
20
21         Each defendant moves for an extension of time to respond to plaintiff’s discovery requests.

22   See ECF Nos. 27, 29. For good cause shown, these motions are granted. Each defendant may

23   have until June 1, 2020, to respond to plaintiff’s discovery requests.

24

25

26
27

28
                                                      1
     Case 1:19-cv-00529-DAD-JDP Document 30 Filed 04/29/20 Page 2 of 2

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     April 28, 2020
 4                                            UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 204.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
